Appeal from a judgment of the Erie County Court (Michael F. Pietruszka, J.), rendered September 27, 2007. The judgment convicted defendant, upon a nonjury verdict of, inter alia, burglary in the second degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
*1359Memorandum: Defendant appeals from a judgment convicting him following a nonjury trial of, inter alia, burglary in the second degree (Penal Law § 140.25 [2]). By failing to renew his motion for a trial order of dismissal after presenting evidence, defendant failed to preserve for our review his contention that the evidence is legally insufficient to support the conviction (see People v Hines, 97 NY2d 56, 61 [2001], rearg denied 97 NY2d 678 [2001]). In any event, that contention is without merit. Viewing the evidence in the light most favorable to the People, as we must (see People v Contes, 60 NY2d 620, 621 [1983]), we conclude that “there is [a] valid line of reasoning and permissible inferences” from which County Court could have found that defendant entered the apartment of his former girlfriend through a window in the living room, entered the bathroom where she was showering and screamed obscenities and threats at her, in violation of an order of protection prohibiting offensive conduct (People v Bleakley, 69 NY2d 490, 495 [1987]). The “evidence enabled the [court] to infer that defendant intended to commit a crime inside the apartment, by violating the order[ ] of protection in a manner that went beyond trespass” (People v Lewis, 5 NY3d 546, 552 [2005]; cf. People v VanDeWalle, 46 AD3d 1351, 1352 [2007], lv denied 10 NY3d 845 [2008]). We reject defendant’s further contention that the verdict is against the weight of the evidence (see generally Bleakley, 69 NY2d at 495). Finally, defendant failed to demand a bill of particulars despite the fact that the court denied his motion to dismiss the indictment but stated that he may seek a bill of particulars, and we thus conclude that he waived his contention that the indictment failed to provide adequate notice of the charges against him (see generally People v McCullough, 233 AD2d 936, 937 [1996], lv denied 89 NY2d 926 [1996]). In any event, that contention is without merit inasmuch as the indictment set forth the date, time and place of the events and the elements of the offenses charged (see CPL 200.50 [6], [7] [a]; see generally People v Iannone, 45 NY2d 589, 594 [1978]). Present—Scudder, PJ., Hurlbutt, Martoche, Smith and Lunn, JJ.